Title: To Thomas Jefferson from Josef de Jaudenes and Josef Ignacio de Viar, 26 December 1793
From: Jaudenes, Joseph de,Viar, José (Joseph) Ignacio de
To: Jefferson, Thomas




Muy Señor nuestro
Philadelphia 26 Dicre. 1793

Acavamos de recevir, y ahora tenemos la Satisfacion de embiar a V.S. las pruevas requisitas al assunto del Bergantin Español nombrado San Josef y Carga, que fueron llevados a Wilmington (Carolina Septentrional) como presa de un Corsario frances, y reclamada por nuestra Carta escrito a V.S. con fecha 23 de Octubre de 1793.
Dichos Documentos declaran, y pruevan incontestablemente, que el expresado Bergantin Español fue apresado y llevado al Puerto de Wilmington (Carolina Septentrional) el dia Cinco de Agosto Ultimo, por la Balandra nombrada la Amable Margarita, la misma que fue apresada algun tiempo antes por el Conquistador de la Bastilla (Siendo uno de los Corsarios proscritos por el poder Executivo del Govo. Gl.) Su Capitan Francis Henry Hervieux, y llevado por el dicho, al referido puerto de Wilmington, en donde fue armado y abilitado por el dicho, como Corsario
 frances; de manera que la Captura del San Josef se puede justamente considerar como dos veces ilegal.
El Testimonio no parece haver sido tomado en la forma que V.S. nos recomendo en su Carta del 10 de Noviembre Ultimo, porque el procurador del districto de la Carolina Septentrional a tomado una parte activa contra nosotros, y a favor del apresador, por cuya razon, no juzgamos oportuno el recurir a el en esta ocasion; se hallara haver sido tomado de la manera acostumbrada; que es a decir, jurado delante de un Magistrado Autorizado para este efecto, y Certificado por un Notario publico.
Despues que V.S. havra leido este testimonio, confiamos que Se dara una Orden en nuestro favor al poder Executivo de la Carolina Septentrional para que Se nos entriegue immediatamente el dinero y qualesquiera otra propriedad tomado en el San Josef por. F. H. Hervieux y al presente en possecion del juez del almirantazgo de aquel districto.
Nos han informado con certitud que el Buque con el resto de la Carga abordo, han permitido que fuese extraido fuera de la jurisdicion de la Carolina Septentrional, no obstante las instructiones del Presidente y nuestras repetidas aplicaciones al Governador de dicho Estado, por Consiguiente no esperamos direcciones por ahora del poder Executivo de los Estados Unidos para la imediata restitucion de estos, aunque nos lisonjeamos con grande confianza, que tales direcciones no se dilataran mas tiempo que el necesario para que el Presidente obtenga la informacion que se requiere para una ocurrencia tan inprevista. Tenemos la honra de Subscrivirnos con la mas pura voluntad y profundo respecto Los mas obtes. y reconocidos Servs. Q. S. M. B.

Josef de Jaudenes Josef Ignacio de Viar



editor’s translation

Our very dear Sir
Philadelphia 26 Dec. 1793

We have just received, and we now have the pleasure of sending to you, the requisite proofs in the matter of the Spanish brig named San Josef and its cargoes, which were brought to Wilmington (North Carolina) as a prize by a French privateer, and reclaimed in our letter to you under date of 23 October 1793.
These documents make clear, and prove irrefutably, that the said brig was captured and brought to the port of Wilmington (North Carolina) on the 5th day of August last, by the sloop called Amiable Margaretta, the same one that was captured sometime ago by the Vainqueur de la Bastille (being one of the privateers proscribed by the executive authority of the general government) her captain Francis Henry Hervieux, and brought by him to the said port of Wilmington, where it was armed and outfitted by the same as a French privateer. So the capture of the San Josef may be considered to be twice illegal.
The testimony seems not to have been taken in the form which you recommended to us in your letter of the 10th of November last because the attorney
 general of North Carolina has taken an active role against us in favor of the captor, for which reason we did not deem it opportune to have recourse to him on this occasion; it has been taken in the customary manner, that is, sworn before a magistrate authorized for such purposes, and certified by a notary public.
After you have read this testimony, we trust that an order will be issued in our favor to the executive authority of North Carolina for the immediate delivery to us of the money and any other property taken from the San Josef by F. H. Hervieux and at present in the possession of the admiralty judge of that district.
We have been informed with some certainty that the ship with the rest of the cargo on board has been permitted to slip out of the jurisdiction of North Carolina, in spite of the President’s instructions and our repeated requests of the governor of that state. Consequently, we do not for the present expect directions from the Executive authority of the United States for immediate restitution, although we do flatter ourselves with great confidence, that such directions will not be longer in coming than is necessary for the President to obtain the information necessary for such an unforeseen occurrence. We have the honor to subscribe ourselves with the most sincere good will and profound respect, your most obedient and grateful servants, Respectfully yours,

Josef de Jaudenes Josef Ignacio de Viar


